Case 1:17-cr-00101-LEK Document 935 Filed 02/27/20 Page 1 of 1             PageID #: 7863

                                MINUTE ORDER



 CASE NUMBER:            CRIMINAL NO. 17-00101 LEK
 CASE NAME:              USA vs. Anthony T. Williams


      JUDGE:       Leslie E. Kobayashi          DATE:            2/27/2020

COURT ACTION: EO: COURT ORDER GRANTING DEFENDANT’S REQUEST
FOR ADDITIONAL TIME TO REVIEW THE JURY INSTRUCTIONS AND SPECIAL
VERDICT FORM

       On February 26, 2020, the parties were instructed to inform this Court by 12:00
p.m. on February 27, 2020 whether they proposed any changes to either the jury
instructions or the special verdict form. On February 27, 2020, pro se Defendant Anthony
T. Williams, through his stand-by counsel, requested a one-day extension of that deadline.
Plaintiff the United States of America (“the Government”) has not requested a similar
extension, nor has it informed this Court of its position on Defendant’s request.

      Defendant’s request is HEREBY GRANTED. Defendant’s deadline to inform the
Court of his proposed changes is EXTENDED to Friday, February 28, 2020, at 2:00
p.m. The Government’s deadline remains unchanged.

        The parties are REMINDED that these changes must be limited to typographical,
stylistic, and other non-substantive changes. The parties have already been given the
opportunity to propose substantive changes and/or additions to the jury instructions and
special verdict form. Those matters have been previously discussed and ruled upon on
the record. See Minutes, filed 2/21/20 (dkt. no. 924).

      IT IS SO ORDERED.


Submitted by: Agalelei Elkington, Courtroom Manager
